ORDER
Respondent’s motion for clarification is GRANTED. The Order filed December 15, 2000, is hereby WITHDRAWN.
ORDER*
We REMAND to the Board of Immigration Appeals for further proceedings to take such additional evidence as may be appropriate and to expressly determine whether petitioner was actually and properly on parole status and to determine the circumstances under which petitioner obtained advance parole and was allowed to reenter the United States of America.
REMANDED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir. R. 36-3.